The finding of the Special Term, after trial, that the picket lines were not established as part of an organizational drive, but were retaliative in nature in a dispute with a rival union, was supported by sufficient competent evidence. Under the' circumstances presented, the picketing, even though peaceful and not misleading, was unlawful and was properly enjoined. (Cf. Dinny & Robbins, Inc., v. Davis, 290 N. Y. 101; Goodwins, Inc., v. Hagedorn, 303 N. Y. 300; Teamsters Union v. Hanke, 339 U. S. 470; Building Service Union v. Gazzam, 339 U. S. 532, and Pacific Nav. & Trading v. National Organization of Masters, Mates & Pilots, 33 Wn. 2d 675.) However, insofar as the judgment restrained threats, intimidation or coercion, it was unwarranted by the record. There was no proof of any such acts, nor was there evidence from which the danger of such acts in the future could be anticipated. (Cf. Labor Board v. Express Pub. Co., 312 U. S. 426, and Eton Chemists, Inc., v. Sussman, 278 App. Div. 899.) Present — Nolan, P. J., Johnston, Adel, MaeCrate and Schmidt, JJ.